Action by plaintiff Cora Alice Mathews to recover damages for personal injuries received when struck by defendant’s trolley car near a street intersection, and by her husband to recover for expenses and loss of services. Appeal by plaintiffs from the judgment in their favor and *732from the order denying their motion to set aside the verdict and grant a new trial on the ground of inadequacy. Judgment and order reversed on the law and the facts and a new trial granted, costs to appellants to abide the event. The accident resulted in an inflammatory condition of the bursa of the right anide of the plaintiff wife, sprained ligaments, contusions of both legs and of the muscles of the lower part of the back over the sacral region, as well as of the right side of the head, resulting in severe headaches. She was in bed three weeks, and confined to her home for a like additional period. Three years later, at the time of the trial, there was still evidence of tenderness over the sacral region, and the right ankle was still swollen. The husband’s actual expenses were over $250. The jury returned a verdict for the wife for $200 and for the husband for $125. The verdicts are inadequate. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.